Title: To James Madison from George Davis, 29 April 1807
From: Davis, George
To: Madison, James



Sir
Malta 29th. April 1807.

Immediately after my arrival at Syracuse, which was on the 14. Instant, I waited on His Excellency Ahmet Bashaw Caramanli, who, without any reserve introduced the subject of his residence in Sicily which he said was for the sole purpose of obtaining his family and learning the decision of the Government of the United States relative to himself.
He complained much of the manner in which he had been placed and detained in Syracuse, of his pecuniary distresses, of the illusive promises made him by the Agents and Officers of Government and of the inexecution of our treaty
His Excellency is involved in debt and kept in a state of beggary by a few nobles who devour his allowance as soon as received.  He has the appearance and reputation of being a good man but better calculated for the Mosque than the field.
I proposed to him a reconciliation with his brother, which I am satisfied can only be obtained by his consenting to reside in Tripoli; his person would certainly be respected because he would not possess the means, if he had the enterprise (which I doubt) to make any attempt to regain the throne.
I have the honor to enclose you Nos. 1, 2, 3 & 4) a copy of our correspondence.
It would have given me much satisfaction to have confined the Consular present to the sum of three thousand Dollars, but this I found impossible; all the articles of the Regalia of which a list is enclosed have been purchased by myself and certainly for one third less than they could be procured in any part of Barbary.
I regret much that Captain Campbell does not feel himself at liberty to leave at my disposal the Tripolitan Gun boats; they are of very little value, in a perishable state and most probably will never be employed to the same advantage.
The Hornet sails for Tripoli on the 1. of May.  With profound respect & consideration I have the honor to be Sir, Your Mo: Obt. Servt.

George Davis

